DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group III (claims 101-103 and 108-126) in the reply filed on 12/21/2021 is acknowledged.
Claims 1 and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/12/2021
Upon further consideration, a species election requirement follows below. For clarity of record, it is noted that while Applicant has already elected an invention for prosecution on the merits the species election is applicable and is phrased as applying to all current groups of inventions.
Claims 101-103 and 108-126 are under consideration on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 101-103, 108-110, and 116-126 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
See M.P.E.P. § 2163 for a review of the written description requirement.

The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

While the specification is reasonably descriptive for the embodiments directed to antibodies and antibody fragments when considered with the relative mature state of this art as set forth by Zhang et al. (Nucleic Acids Research (2008), 36, W513-518; Reference U), Jespersen et al. (Nucleic Acids Research (2017), 45, W24-W29; Reference V), and Dunbar et al. (Nucleic Acids Research (2016), 44, W474-W478; Reference W), Glassy et al. (Biotechnology and Bioengineering (1988), 32, 1015-1028; Reference X), and Hanly et al. (ILAR Journal (1995), 37(3), 93-118; Reference U2). Applicant has not described any other species of binding moiety as captured by the other broad genera set forth and so cannot have reasonably described representative number of any other species of binding moiety by the criteria set forth above to adequately meet the written description requirement. The sheer breadth of the claims combined with the lack of actual reduction to practice, and the lack of any structure or other physical and/or chemical properties correlated to functional characteristics would leave a skilled artisan to iteratively test each potential species of binding moiety for operability outside of the smaller genus of antibodies without any guidance to discern operable vs. inoperable species, which is insufficient to meet the description requirement.
In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004). And, for inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) 
For the reasons given above, claims 101-103, 108-110, and 116-126 lack sufficient written description.

Claims 112-114 and 116 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 112-114 recite alternative limitations which are rejected as indefinite for being in improper Markush form: a Markush group should be in the form “an agent 
Claim 116 recites alternative limitations that broaden the scope of the claim 101, rendering the claim indefinite. The plain meaning HS cells (hematopoietic stem cells), MS cells (mesenchymal stem cells), iPS cells (induced pluripotent stem cells), and ES cells (embryonic stem cells) cannot be reasonably construed as immune cells. See the attached definition as Reference V2 to “lymphocytes”. Hematopoietic stem cells and mesenchymal stem cells are plainly understood as multipotent cells and induced pluripotent stem cells and embryonic stem cells are pluripotent cells. Furthermore, claiming multipotent and pluripotent stem cell types with “(undifferentiated and differentiated)” is wholly confusing as a multipotent cell differentiated into a cell is no longer a multipotent cell, but is defined as the resulting cell. For example, an erythrocyte differentiated from a hematopoietic stem cell is no longer a hematopoietic stem cell and is necessarily an erythrocyte. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 101, 102, 110, 111, 113, 114, 117, 118, 121, 122, and 126 are rejected under 35 U.S.C. 103 as being unpatentable over Murthy et al. (WO 2012/016658; provided in the IDS dated 8/21/2020) in view of Fang et al. (Cellular and Molecular Immunology (2010), 7, 100-103; Reference W2).
This rejection addresses the embodiment of expanding immune cells by culturing said immune cells after isolated with the alginate-PEG hydrogel co-polymer comprising a binding moiety of claim 101. This rejected addresses the embodiments of an anti-CD24 antibody for the binding moieties and CD24 for the immune cell surface component antibody for claims 101, 110, 111, 113, and 114. 

Regarding claim 101, Murthy does not expressly teach an immune cell. Regarding claim 122, Murthy does not teach a T cell. Regarding claim 126, Murthy does not teach activated T cells.
Fang teaches that CD24 is upregulated on activated T cells (p101, paragraph starting “CD24 is expressed at high levels), reading on claims 101, 122, and 126.
Regarding claims 101, 122, and 126, it would have been obvious before the invention was filed to isolate CD24+ activated T cells according to Fang with the alginate-PEG-anti-CD24 antibody composition of Murthy. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Murthy teaches detailed methods of isolating cells based on cell surface receptor binding to antibodies by FACS sorting, and because both Murthy and Fang are directed towards CD24+ cells. The skilled artisan would have been motivated to do so because 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 103 is rejected under 35 U.S.C. 103 as being unpatentable over Murthy and Fang as applied to claim 101 above, and further in view of Scharp et al. (US 7,427,415; Reference A).
The teachings of Murthy and Fang are relied upon as set forth above.
Regarding claim 103, Murthy and Fang do not teach any particle-to-cell ratio. 
Scharp teaches in-part a composition and methods of encapsulating cells in polyethylene glycol (Col. 10, line 26-27) and an alginate hydrogel (Col. 17, lines 19-39 and Fig. 5). Scharp teaches a preferred ratio of encapsulating device (e.g. the PEG-alginate) to cells of about 20:1, 10:1, and 2:1 (Col. 10, line 59 through Col. 11, line 3) and wherein the PEG composition comprising cells would then be transplanted into subjects in need thereof (Col. 11, lines 4-17), reading on claim 103.
Regarding claim 103, it would have been obvious before the invention was filed to substitute the alginate-PEG to cell ratios of Scharp for the unspecified ratios of Murthy in Murthy’s alginate-PEG composition. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Murthy and Scharp are directed to alginate-PEG hydrogel compositions. The skilled artisan would have been motivated to do so because in the case where the claimed ranges "overlap prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In this case, Scharp is directed towards a similar alginate-PEG hydrogel composition, teaches combining said composition with cells, and that their optimal ratio would be useful for the downstream application of transplantation into subjects in need thereof.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 108, 109, 111, 113, 114, 116, 119, 120, and 122 are rejected under 35 U.S.C. 103 as being unpatentable over Murthy and Fang as applied to claim 101 above, and further in view of Hoffman et al. (Blood (2004), 104(3), 895-903; Reference X2).
The teachings of Murthy and Fang are relied upon as set forth above.
	Regarding claim 108, Murthy and Fang do not teach expansion of the number of immunes more than 100-fold of the number of immune cells relative to the starting population/number of immune cells. Regarding claim 109, Murthy and Fang do not teach activated immune cells. Regarding claim 116, Murthy and Fang do not teach a regulatory T cell. Regarding claims 111, 113, 114, and 119, Murthy and Fang do not teach the embodiment of an anti-CD3 antibody for the generic signal 1 stimulus. Regarding claim 111, 113, 114, and 120, Murthy and Fang do not teach the embodiment of an anti-CD28 antibody for the generic signal 2 stimulus. Regarding claim 122, Murthy and Fang do not teach a population of expanded CD4+T cells.
	Hoffman teaches methods of producing CD4+CD25+ regulatory T cells by isolating said cells from peripheral mononuclear blood cells by FACS and then in vitro (p896, subheadings “Antibodies and flow cytometry (FACS)” and “T cell expansion cultures”), reading on claims 108 and 116. Hoffman teaches about average 13,000-fold expansion of the CD4+CD25+ regulatory T cells by stimulating the T cells with a composition comprising anti-CD3 and anti-CD28 (Abstract; p893-894, subheading “Stimulation assay and MLR”, Fig. 2), reading on claim 108, 119, and 120, and 122. Hoffman teaches that CD4+CD25+ T cells would be useful in in vivo therapeutic applications to prevent or mediate T-cell mediated diseases, and that there is a need in this art to improve methods of isolating and expanding CD4+CD25+ T cells (p895-896, subheading “Introduction”, paragraph starting CD4+ T cells with high expression levels of CD25…” through the next paragraph ending with “…site-specific manner in vivo.”), reading on claims 108, 109, 111, 113, 114, 116, 119, 120, and 122.
	Regarding claim 108, 109, 111, 113, 114, 116, 119, 120, and 122, it would have been obvious before the invention was filed to substitute the CD4+CD25+ T cells stimulated by the anti-CD3 and anti-CD28 antibodies of Hoffmann for the CD8+ T cells of Fang in Murthy’s methods of isolating cells.  A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Fang and Hoffman are both directed towards T cells and both Hoffman and Murthy are directed towards detailed methods of isolating cells by FACS sorting with antibodies to relevant cell surface receptors/antigens. The skilled artisan would have been motivated to do so because Hoffman teaches that CD4+CD25+ T cells would be useful in in vivo therapeutic applications to prevent or mediate T-cell mediated diseases, and that there is a need in this art to improve methods of isolating and expanding CD4+CD25+ T cells 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 111 and 112 are rejected under 35 U.S.C. 103 as being unpatentable over Murthy, Fang as applied to claims 101 above, and further in view of Hoffman et al. (Blood (2004), 104(3), 895-903; Reference X2), and Katre et al. (Proc Natl Acad Sci USA (1987), 84, pp1487-1491; Reference U3).
The teachings of Murthy and Fang, and Hoffman are relied upon as set forth above.
Regarding claims 111 and 112, Murthy and Fang do not teach a binding moiety comprising IL-2.
Hoffman teaches methods of producing CD4+CD25+ regulatory T cells by isolating said cells from peripheral mononuclear blood cells by FACS and then expanding the isolated T cells in vitro (p896, subheadings “Antibodies and flow cytometry (FACS)” and “T cell expansion cultures”), reading in-part on claims 111 and 112. Hoffman teaches about average 13,000-fold expansion of the CD4+CD25+ regulatory T cells by stimulating the T cells with a composition comprising IL-2, anti-CD3 and anti-CD28 (Abstract; p893-894, subheading “Stimulation assay and MLR”, Fig. 2), reading in-part on claims 111 and 112. Hoffman teaches that CD4+CD25+ T cells would be useful in in vivo therapeutic applications to prevent or mediate T-cell mediated diseases, and that there is a need in this art to improve methods of isolating and 
Katre teaches methods of conjugating IL-2 to PEG (Abstract and p1487, subheading “Conjugation of PEG to rIL-2”, “Purification of PEG-rIL-2”), reading in-part on claims 111 and 112. 
Regarding claims 111 and 112, it would have been obvious before the invention was made to further combine the IL-2 of Katre with the PEG of Murthy. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Katre teaches detailed methods of conjugating IL-2 to PEG. The skilled artisan would have been motivated to do so because Hoffman teaches that compositions comprising IL-2 in-part activate T cells, and so conjugating the IL-2 of Hoffman to the PEG would predictably yield a PEG-IL2 conjugate in Murthy’s methods that would predictably isolate and activate the T cells of Fang and wherein the activated T cells would be useful in in vivo therapeutic applications to prevent or mediate T-cell mediated diseases as set forth by Hoffmann.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 109 and 123-125 are rejected under 35 U.S.C. 103 as being unpatentable over Murthy and Fan as applied to claim 101 above, and further in view of Slifka et al. Journal of Immunology (2000), 164, 208-216; Reference V3) and Wang et al. (Journal of Translational Medicine (2004), 2(41), 12 pages; Reference W3).
The teachings of Murthy and Fang are relied upon as set forth above.
Regarding claim 109, Murthy and Fang do not teach any activated immune cells. 	 Regarding claims 111 and 112, Murthy and Fang do not teach a binding moiety comprising IL-2. Regarding claim 123, Murthy and Fang do not teach any greater proportion of CD8+ T cells relative to the starting population of cells. Regarding claim 124, Murthy and Fang do not teach any lower proportion of CD8+ T cells relative to the starting population of cells. Regarding claim 125, Murthy and Fang do not teach any greater CD8-to-CD4 T cell ratio relative to the starting population of cells.
Slifka teaches methods of obtaining spleen cells from virally-infected mice, stimulating said cells ex vivo with LCMV peptide, and then and sorting the stimulated cells for CD8+ expression by FACS thus yielding activated CD8+ T cells (Fig. 1 and p209, paragraph starting “Adult BALB/c mice were infected with…”), thus yielding a CD8+ T cell enriched cell population and so reading on claims 109 the CD8+ T cell enrichment of claims 123-125. Slifka teaches that CD8+ T cells are critical for controlling viral infections and are central to vaccine-induced anti-viral immunity (p208, 1st paragraph in the left column and under the Abstract), reading on claims 109 and 123-125. 
Wang teaches that hyperexpanded CD8+ T cells are capable of eliminating established pulmonary metastases in subjects (Abstract, p3, subheading “Adoptive Pulmonary Immunotherapy, and Fig. 2), reading in-part on claims 109- and 123-125.

Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claim 115 is rejected under 35 U.S.C. 103 as being unpatentable over Murthy and Fang as applied to claim 101 above, and further in view of Boschert et al. (US 2008/0253996; Reference B) and Molon et al. (Nature Immunology (2005), 6(5), 465-471; Reference X3)
The teachings of Murthy and Fang are relied upon as set forth above.
Regarding claim 115, Murthy and Fang do not teach the embodiment of CXCL12.
Boschert teaches methods of functionalizing CXCL12 (i.e. SDF-1) with PEG (¶0097, ¶0410), reading in-part on claim 115.

Regarding claim 115, it would have been obvious before the invention was filed to further conjugate CXCL12 of Molon to the PEG and alginate hydrogel composition of Murthy in view of Fang and Boschert. A person of ordinary skill in the art would have had a reasonable expectation of success in doing because Boschert teaches that chemical modifying CXCL12 as a species of chemokine with PEG was known in this art. The skilled artisan would have been motivated to do so because Molon teaches that CXCL12 enhances activation and proliferation of T cells when co-applied with anti-CD3, and so the addition would be predictably advantageous to then enhance the activation and proliferation of Fang’s T cells.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.
	
Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Sean C. Barron/Primary Examiner, Art Unit 1653